              Case 3:18-cv-06763-JCS Document 37 Filed 07/24/19 Page 1 of 1



                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA




    SHELBY GAIL HEIFETZ                        ,            Case No. C 18-06763-JCS
                     Plaintiff(s)
    v.                                                      NOTICE OF NEED FOR MEDIATION
                                                            (ADA ACCESS CASES)
    CHICKEN PIE SHOP LLC et al.                ,
                     Defendant(s)




   Plaintiff reports that the joint site inspection occurred on 6/3/2019      . Although 42 days
   have passed, the parties have not reached an agreement. In accordance with General Order No.
   56, the matter should be set for mediation.




   Date: 7/24/2019                                 Signed: /s/ Irene Karbelashvili
                                                                       Attorney for Plaintiff




Important! E-file this form in ECF using ADR event name: “Notice of Need for Mediation.”
   Form ADR-ADA-Access rev. 11-2016
